           Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TIAWAN BRITTON,                        )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
vs.                                    )
                                       )       FILE No. _____________________
CONTOUR 5151 ONH LLC,                  )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, TIAWAN BRITTON, by and through the undersigned

counsel, and files this, his Complaint against Defendant CONTOUR 5151 ONH

LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                          JURISDICTION AND VENUE

      1.      This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.      Venue is proper in the federal District Court for the Northern District


                                           1
            Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 2 of 14




of Georgia, Atlanta Division.

                                      PARTIES

       3.      Plaintiff TIAWAN BRITTON (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

       4.      Plaintiff suffers from Spinal Muscular Atrophy (“SMA”) and is

disabled as defined by the ADA.

       5.      Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and pinching.

       6.      Plaintiff cannot walk and uses a wheelchair for mobility purposes.

       7.      Defendant CONTOUR 5151 ONH LLC (hereinafter “Defendant”) is a

Delaware limited liability company that transacts business in the state of Georgia

and within this judicial district.

       8.      Defendant may be properly served with process via its registered

agent for service, to wit: CT Corporation System, 289 S. Culver Street,

Lawrenceville, Georgia 30046.

                            FACTUAL ALLEGATIONS

       9.      On multiple occasions, including, but not limited to, March 28, 2019


                                           2
         Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 3 of 14




and March 22, 2021, Plaintiff was a customer at “Manding Cafe,” a business

located at 5145 Old National Highway, College Park, Georgia 30349.

      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Facility,” and said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives approximately ten (10) miles from the Facilities and

Property.

      12.    Plaintiff’s access to the business(es) located at 2654 Godby Road,

College Park, Georgia 30349 (of which 5145 Old National Highway is a part),

Fulton County Property Appraiser’s Parcel ID Number 13 006800010720, and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless

and until Defendant is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Facility and Property, including those

set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least twice before and

intends on revisiting the Facility and Property once the Facility and Property are


                                          3
         Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 4 of 14




made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

                                           4
         Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 5 of 14




the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,


                                          5
         Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 6 of 14




advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically


                                           6
           Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 7 of 14




set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      30.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.      Accessible parking spaces are not properly located and/or

              distributed on the Property, in violation of section 208.3 of the

              2010 ADAAG standards.

      b.      One or more accessible parking spaces on the Property are not

              located on the shortest accessible route from the accessible

              parking space(s) to the accessible entrances of the Facility, in

              violation of section 208.3.1 of the 2010 ADAAG standards.

      c.      The two accessible parking spaces on the Property most

              proximate to Unit 5155 of the Facility are missing proper

              identification signage, in violation of section 502.6 of the 2010

              ADAAG standards.

      d.      The two accessible parking spaces on the Property most


                                           7
     Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 8 of 14




        proximate to Unit 5155 of the Facility each have a slope in

        excess of 1:48 (one to forty-eight), in violation of section 502.4

        of the 2010 ADAAG standards, and is not level.

e.      The two accessible parking spaces on the Property most

        proximate to Unit 5155 of the Facility are each not adequately

        marked, in violation of section 502.1 of the 2010 ADAAG

        standards.

f.      The access aisle adjacent to the 2 (two) accessible parking

        spaces on the Property most proximate to Unit 5155 of the

        Facility is not level due to the presence of a ramp within the

        boundaries of said access aisle, in violation of section 502.4 of

        the 2010 ADAAG standards. This ramp also protrudes into the

        boundaries of the adjacent accessible parking spaces, in

        violation of section 502.4 of the 2010 ADAAG standards.

g.      The 2 (two) accessible parking spaces on the Property most

        proximate to Unit 5137 of the Facility are missing proper

        identification signage, in violation of section 502.6 of the 2010

        ADAAG standards.

h.      The two accessible parking spaces on the Property most


                                     8
     Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 9 of 14




        proximate to Unit 5137 of the Facility each have a slope in

        excess of 1:48 (one to forty-eight), in violation of section 502.4

        of the 2010 ADAAG standards, and is not level.

i.      The two accessible parking spaces on the Property most

        proximate to Unit 5137 of the Facility are each not adequately

        marked, in violation of section 502.1 of the 2010 ADAAG

        standards.

j.      The access aisle adjacent to the two accessible parking spaces

        on the Property most proximate to Unit 5137 of the Facility is

        not level due to the presence of a ramp within the boundaries of

        said access aisle, in violation of section 502.4 of the 2010

        ADAAG standards.

k.      One of the two accessible parking spaces on the Property most

        proximate to Unit 5137 of the Facility has an improperly

        installed parking stop within its boundaries, resulting in

        excessive vertical rises in violation of section 502.4 of the 2010

        ADAAG standards, and further, reducing its dimensions, in

        violation of sections 502.1 and 502.2 of the 2010 ADAAG

        standards.


                                     9
           Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 10 of 14




      l.      The accessible ramp on the Property most proximate to Unit

              2676 of the Facility has a slope exceeding 1:12 (one to twelve),

              in violation of section 405.2 of the 2010 ADAAG standards.

      m.      The two accessible parking spaces on the Property most

              proximate to Unit 2680 of the Facility are missing proper

              identification signage, in violation of section 502.6 of the 2010

              ADAAG standards.

      n.      The accessible parking space on the Property most proximate to

              Unit 2686 does not have an access aisle adjacent to it, in

              violation of section 502.3 of the 2010 ADAAG standards.

      o.      The accessible ramp on the Property most proximate to Unit

              2686 of the Facility has a slope exceeding 1:12 (one to twelve),

              in violation of section 405.2 of the 2010 ADAAG standards.

      p.      There is an excessive vertical rise at the base of the above-

              described accessible ramp on the Property most proximate to

              Unit 2686 of the Facility, in violation of section 405.7 of the

              2010 ADAAG standards.

      31.     The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the


                                         10
        Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 11 of 14




Facility and Property.

      32.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      33.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      34.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      35.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      37.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.


                                         11
        Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 12 of 14




      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from


                                          12
        Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 13 of 14




            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: June 11, 2021.

                                      Respectfully submitted,

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich
                                      Georgia Bar No. 242240
                                      The Law Office of Craig J. Ehrlich, LLC
                                      1123 Zonolite Road, N.E., Suite 7-B
                                      Atlanta, Georgia 30306
                                      Tel: (800) 238-3857
                                      Fax: (855) 415-2480
                                      craig@ehrlichlawoffice.com

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule


                                        13
        Case 1:21-cv-02411-AT Document 1 Filed 06/11/21 Page 14 of 14




5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                   /s/Craig J. Ehrlich
                                   Craig J. Ehrlich




                                     14
